Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Applicant’s remarks on page 7 of the remarks. Brown in paragraph [0011] which discloses a weight ratio of silica to alumina in the solid acid silica-alumina catalyst of “from about 45:55 to about 55:45, preferably about 50:50.” Accordingly, Brown discloses a ratio of silica to alumina of about 1. The present application claims a molar ratio that is approximately 40 times greater than the ratio disclosed in Brown. This is not surprising because Brown discloses an amorphous silica-alumina catalyst, not a crystalline structure zeolite catalyst. (“After the washings are completed, the material is spray dried to yield, as a final powder, amorphous silica-alumina.” paragraph [0017]). Furthermore, Gee teaches the WHSV is less than the claimed invention (0.01 to 1.0 hr-1 compared to the claimed 2 to 50 hr-1). 
Thus the prior art does not teach an isomerization process for one or more C4-C24 alpha olefins to produce an isomerization mixture comprising one or more C4-C24 internal olefins, the process comprising contacting an olefinic feed comprising the one or more C4-C24 alpha olefins with a catalyst under isomerization conditions, wherein the catalyst comprises a microporous crystalline aluminosilicate selected from the group consisting of ZSM-5, ZSM-23, ZSM-35, ZSM-11, ZSM-12, ZSM-48, ZSM-57, and mixtures or combinations thereof, and wherein microporous crystalline aluminosilicate has a silica/alumina molar ratio of less than or equal to about 100 and greater than or equal to 40, and wherein the olefinic feed is supplied at a weight hourly space velocity (WHSV) from 2 h-1 to 50 h-1. The double patenting is rejection is also withdrawn -1 to 50 h-1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772